744 N.W.2d 162 (2008)
Margaret MANETTA, as Personal Representative of the Estate of Robert Manetta, Deceased, Plaintiff-Appellee,
v.
James E. JOHNSON, D.O., and Macomb Surgical Associates, Defendants-Appellants, and
Mt. Clemens General Hospital Incorporated, Defendant.
Docket No. 135330. COA No. 265988.
Supreme Court of Michigan.
February 19, 2008.
On order of the Court, the application for leave to appeal the October 30, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.